IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

PATRICIA NICHOLS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-5535

LEON COUNTY SCHOOL BOARD,

     Appellee.
_______________________________/

Opinion filed November 1, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Marie A. Mattox, Tallahassee, for Appellant.

Erik M. Figlio and Anthony L Bajoczky, Jr. of Ausley & McMullen, P.A.,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and KELSEY, JJ., CONCUR.